DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-45 and 47 are pending in the application.
Applicant’s amendment to the claims, filed on February 10, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on February 10, 2022 in response to the final rejection mailed on December 7, 2021 are acknowledged and have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 32-35, 43, and 47 are objected to because of the following informalities:  
i.e., benzoylformate decarboxylase) be recited at least once in the claims. 
Claim 35 is objected to in the recitation of “acid––comprises” and in the interest of improving claim form, it is suggested that the hyphen be deleted from the noted phrase. 
Claim 43 is objected to in the recitation of “the coding gene of the BFD mutant protein” in lines 4 and 5 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “the coding sequence
 Claim 47 is objected to in the recitation of “protein further has” in line 2 and in the interest of improving claim form, it is suggested that the term “further” be deleted from the noted phrase.

Claim Rejections - 35 USC § 112(b)
Claims 41-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 41 (claims 42-45 dependent therefrom) recites the limitation "the obtained recombinant cell" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The applicant may consider an amendment to recite (with markings to show changes made) “a method comprising: obtaining a recombinant cell by expressing the BFD mutant protein 

Claim Rejections - 35 USC § 112(a)
Claims 32-45 and 47 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

As amended, the claims recite (in relevant part) a method for preparing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising: catalyzing formaldehyde to be condensed to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone with a BFD mutant protein using formaldehyde as a substrate, 
wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises 0 to 7 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, and A460M as compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrases “the BFD mutant protein comprises the mutations” and “also comprises 0 to 7 additional mutations”, the recited BFD mutant of claims 32-45 has at least the mutations 
The recited BFD mutant of claim 47 has at least the mutations W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, W86R-N87T-L109G-L110E-H281V-Q282F-A460M, W86R-N87T-T377M-T380C, or W86R-N87T-T377M-T380Y and any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
The specification discloses the following representative species of the genus of recited BFD mutant proteins with mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 that convert formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone: a BFD mutant protein comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M (see, e.g., Table 1 at pp. 13-15 of the specification). 
Before the effective filing date, the prior art taught a mutant of Pseudomonas putida BFD with a mutation at the active site position 86 (Lingen et al., Protein Engineer. 15:585-593, 2002; cited on Form PTO-892 mailed on August 20, 2021). However, as noted above, the recited BFD mutant has the mutations W86R and N87T and any additional mutation(s) of any other residue(s) compared to the amino acid sequence of SEQ ID NO: 1. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on August 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on August 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Specifically regarding BFD mutant proteins, the reference of Andrews et al. (FEBS J. 280:6395-6411, 2013; cited on Form PTO-892 mailed on June 3, 2021) discloses a mutant of Pseudomonas putida BFD with mutation at the active site position 26 or 281, which had the deleterious effect of increasing Km and decreasing kcat (p. 6399, Table 1). 
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of recited BFD mutant proteins. Other than the above-noted representative species, the specification fails to describe any other members of the recited genus of BFD mutant proteins, which have an extraordinary number of modifications to amino acid residues of SEQ ID NO: 1 and that have the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. In this case, other than the mutations W86R and N87T as i.e., R at position 86 and T at position 87 as compared to SEQ ID NO: 1), because the genus of recited mutant BFD proteins encompasses species that are highly variant in their amino acid sequences, and in view of the high unpredictability of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

RESPONSE TO REMARKS: The applicant argues that the recited BFD mutant protein encompasses a finite number of critical residues in a BFD protein having activity in preparing hydroxyl acetaldehyde and/or 1,3- dihydroxyacetone. According to the applicant, the results of Examples 4-8 (reported in Table 1 and Fig. 5) show that all of the recited mutations lead to this activity and Table 1 reports the activity of eight separate mutant BFD proteins, each with W86R and N87T in their sequences, with and without the recited additional mutations. The applicant argues that given the disclosure of the specification, one skilled in the art would reasonably understand that the 
The applicant’s arguments are not found persuasive. The examiner acknowledges the applicant’s amendment to the recited BFD mutant protein of claims 32-34 to require the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1. The examiner also acknowledges the specification’s disclosure of Examples 4-8, which discloses BFD mutant proteins comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, or W86R-N87T-L109G-L110E-H281V-Q282F-A460M that have the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. However, the claims are not limited to the mutant BFD proteins of the working examples. Rather, as stated above, the recited BFD mutant protein has at least the mutations W86R and N87T and any additional mutation(s) of any other residue(s) as compared to SEQ ID NO: 1. Other than the shared structural feature of R at position 86 and T at position 87 as compared to SEQ ID NO: 1, the genus of mutant BFD protein sequences does not share any other common structural attributes or characteristics. In this instance, because the members of the genus of mutant BFD proteins share only a minimal structural feature (i.e., R at position 86 and T at position 87 as compared to SEQ ID NO: 1), because the genus of mutant BFD proteins encompasses species that are highly variant in their amino acid sequences, and given the high level of unpredictability of 

Claims 32-45 and 47 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for producing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising contacting formaldehyde with a BFD mutant protein to thereby produce hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, wherein the mutant BFD protein comprises the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M, does not reasonably provide enablement for all methods as encompassed by the claims, particularly with respect to the mutant BFD protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of 
The breadth of the claims: As amended, the claims recite (in relevant part) a method for preparing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising: catalyzing formaldehyde to be condensed to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone with a BFD mutant protein using formaldehyde as a substrate, 
wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises 0 to 7 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, and A460M as compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrases “the BFD mutant protein comprises the mutations” and “also comprises 0 to 7 additional mutations”, the recited BFD mutant of claims 32-45 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
The recited BFD mutant of claim 47 has at least the mutations W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, W86R-N87T-L109G-L110E-H281V-Q282F-A460M, W86R-N87T-T377M-T380C, or 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, a method for producing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising contacting formaldehyde with a Pseudomonas putida BFD protein was known (see CN 105132400 A; cited on the IDS filed on August 5, 2019). Also, before the effective filing date, the prior art taught a mutant of Pseudomonas putida BFD with mutation at the active site position 26, 86, or 281 (see Andrews et al., supra and Lingen et al., supra). 
However, as noted above, the recited BFD mutant has the mutations W86R and N87T and any additional mutation(s) of any other residue(s) compared to the amino acid sequence of SEQ ID NO: 1. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Specifically regarding BFD mutant proteins, the reference of Andrews et al. (supra) discloses a mutant of Pseudomonas putida BFD with mutation at the active site position 26 or 281, which had the deleterious effect of increasing Km and decreasing kcat (p. 6399, Table 1). 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited BFD mutant proteins with mutation at position 86 that convert formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone: a BFD mutant protein comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M (Table 1 at pp. 13-15 of the specification). Other than these mutations compared to SEQ ID NO: 1, the specification fails to provide guidance or direction regarding all other modifications that can be made to the amino acid sequence of SEQ ID NO: 1 with an expectation of maintaining the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues that the recited BFD mutant protein encompasses a finite number of critical residues in a BFD protein that confers activity in preparing hydroxyl acetaldehyde and/or 1,3- dihydroxyacetone. According to the applicant, the results of Examples 4-8 (reported in Table 1 and Fig. 5) show that all of the recited mutations lead to this activity and Table 1 reports the activity of eight separate mutant BFD proteins, each with W86R and N87T in their sequences, with and 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to the recited BFD mutant protein of claims 32-34 to require the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1. The examiner also acknowledges the specification’s disclosure of Examples 4-8, which discloses BFD mutant proteins comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, or W86R-N87T-L109G-L110E-H281V-Q282F-A460M that have the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. However, as stated above, the claims are not limited to the mutant BFD proteins of the working examples. Rather, as stated above, the recited BFD mutant has at least mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and encompasses any additional mutation(s) of any other residue(s) as compared to SEQ ID NO: 1. Given the breadth of the recited BFD mutant protein, the disclosure of only a relative few working examples, the high level of unpredictability in the relevant art, and the amount of experimentation required to make all BFD mutant proteins encompassed by the claims, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention. 

Conclusion
Status of the claims:
Claims 32-45 and 47 are pending.
Claims 32-45 and 47 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656